SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 26, 2011 Beyond Commerce, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-52490 (Commission File Number) 98-0512515 (I.R.S. Employer Identification No.) 750 Coronado Center Drive, Suite 120 Henderson, Nevada (Address of Principal Executive Offices) (Zip Code) (702) 952.9549 (Registrant’s Telephone Number, Including Area Code) n/a (Former name, former address, and former fiscal year, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (See General InstructionA.2 below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 26, 2011, Beyond Commerce, Inc. accepted the resignation, dated August 26, 2011, of Wendy Borow Johnson as a member of the Company’s Board of Directors.Ms. Johnson resigned as a director of the Company for personal reasons and not due to any disagreement with the Company on any matter relating to Beyond Commerce's operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. BEYOND COMMERCE, INC. Date: August 26, 2011 By: /s/ Mark V. Noffke Mark V. Noffke, Chief Financial Officer
